Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  153347                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 153347
                                                                    COA: 323614
                                                                    Kalamazoo CC: 2010-001328-FC
  DALLAS AUGUSTA McDADE, JR.,
           Defendant-Appellee.

  _____________________________________/

         By order of May 31, 2017, the application for leave to appeal the January 19, 2016
  judgment of the Court of Appeals was held in abeyance pending the decisions in People v
  Skinner (Docket No. 152448) and People v Hyatt (Docket No. 153081). On order of the
  Court, the cases having been decided on June 20, 2018, 502 Mich. 89 (2018), the
  application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND
  this case to that court to review the defendant’s sentence for first-degree murder for an
  abuse of discretion.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 4, 2018
           a1126
                                                                               Clerk